DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 5/20/2022 which amended claims 4, 11, 14, 16, 31, 36-38. Claims 1-4, 8-9, 11-12, 14, 16, 19, 21-24, 28, 30-32, and 35-38 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, filed 5/20/2022, with respect to the 35 U.S.C. §112(f) interpretations of “an interface” in claims 11 and 31, “an optical device” in claims 16 and 36, and “an optical apparatus” in claim 11 have been fully considered and are persuasive in light of the amendments to the claims. The 35 U.S.C. §112(f) interpretations of these limitations have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 5/20/2022, with respect to the 35 U.S.C. §112(f) interpretation of “a spectral feature adjuster” in claims 11 and 31 have been fully considered and are persuasive. The 35 U.S.C. §112(f) interpretation of this limitation has been withdrawn. 
Applicant’s arguments, see pages 12-17, filed 5/20/2022, with respect to the 35 U.S.C. §102(a)(1) rejections of claims 1, 11, 21, and 31 as being anticipated by Albrecht et al. (US PGPub 2003/0016708) have been fully considered and are persuasive. The 35 U.S.C. §102(a)(1) rejections of claims 1, 11, 21, and 31 have been withdrawn. 


Allowable Subject Matter
Claims 1-4, 8-9, 11-12, 14, 16, 19, 21-24, 28, 30-32, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state; in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus; and ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious while producing the pulse burst, drive the spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state; in between the production of the bursts of pulses and while no pulses are being produced, drive the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus; and ensure that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature; in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster according to a driving signal defined by a set of parameters; and ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced by adjusting one or more of: an instruction to the lithography exposure apparatus, the driving signal to the spectral feature adjuster, and/or the instruction to the optical source. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
Regarding claim 31, the prior art of record, either alone or in combination, fails to teach or render obvious a control apparatus in communication with a lithography exposure apparatus, the spectral feature adjuster, and the optical source and configured to: instruct the optical source to produce a burst of pulses of an amplified light beam at a pulse repetition rate for use by the lithography exposure apparatus for patterning a substrate; during the burst of pulses, drive the spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of a spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature; in between the production of the bursts of pulses and while no pulses are being produced, drive the spectral feature adjuster according to a driving signal defined by a set of parameters; and ensure that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced by adjusting one or more of. an instruction to the lithography exposure apparatus, the driving signal to the spectral feature adjuster, and/or the instruction to the optical source. These limitations in combination with the other limitations of claim 31 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.	
Albrecht et al. (US PGPub 2003/0016708, Albrecht hereinafter) discloses producing a burst of pulses of an amplified light beam at a pulse repetition rate and directing the pulses to a lithography exposure apparatus (Figs. 1-2, 7, paras. [0005], [0012], [0013], [0033], [0048]-[0050], [0074]-[0077], [0082], [0090], a laser system produces a burst of pulses, and the output beam is provided to a photolithography system); in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus (Figs. 1-3, and 7, paras. [0012]-[0013], [0048]-[0050], [0054], [0060]-[0061], [0063], [0074]-[0076], [0082], [0090], the computer system of the laser controls the stepping adjustments of the grating or tuning optics during pauses to compensate for the wavelength, and the laser computer communicates with the lithography apparatus computer 726 for control of the output laser beam); and ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced (Figs. 1-3, 7, paras. [0013], [0048]-[0050], [0052], [0063], [0066]-[0068], the discrete stepping of the grating or tuning optics are adjusted synchronously with the beginning of the bursts). However, as argued by the Applicant on pages 12-13, 14-15, and 16-17 of the arguments filed 5/20/2022, Albrecht does not describe or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state. Albrecht further does not describe or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature or during the burst of pulses, drive the spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of a spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature. 
Sandstrom et al. (US PGPub 2005/0083983) discloses changing the position of a tuning mirror to tune laser pulses to different center wavelengths during pulse bursts in a laser  (Figs. 1, 7-9, abstract, paras. [0019], [0045]-[0046], [0066]), but Sandstrom does not describe or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state or while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature. 
Moriya et al. (US PGPub 2014/0319388) discloses a laser apparatus comprising a wavelength selection element that is controlled to selected the wavelength between multiple pulses in synchronization with the pulses (Figs. 1, 2, paras. [0064]-[0065], [0098]), but Moriya does not describe or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature, such that, each time a pulse in the burst is being produced, the spectral feature adjuster is in one of the discrete states and the amplified light beam pulse has a spectral feature that corresponds to that discrete state; in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster in a manner that is related to information received from the lithography exposure apparatus; and ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced. Moriya also does not describe or render obvious while producing the pulse burst, driving a spectral feature adjuster among a set of discrete states at a frequency correlated with the pulse repetition rate, with each discrete state corresponding to a discrete value of the spectral feature of the amplified light beam out of a plurality of pre-set discrete values of the spectral feature; in between the production of the bursts of pulses and while no pulses are being produced, driving the spectral feature adjuster according to a driving signal defined by a set of parameters; and ensuring that the spectral feature adjuster is in one of the discrete states that corresponds to a discrete value of the spectral feature of the amplified light beam when a pulse in the next burst is produced by adjusting one or more of: an instruction to the lithography exposure apparatus, the driving signal to the spectral feature adjuster, and/or the instruction to the optical source
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882